 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       WILLIAM RAY BARTON,                             No. 2:19-cv-02258 AC P
12                        Petitioner,
13            v.                                         ORDER
14       SAN JOAQUIN,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with an application to proceed in forma pauperis.

19   The instant habeas petition reflects an attempt to challenge petitioner’s 1976 sentence in the San

20   Joaquin County Superior Court. ECF No. 1 at 1. However, the petition is sparsely worded with

21   incomprehensible responses to most of the questions posed by the form habeas petition. Id.

22           Moreover, review of this court’s own records1 demonstrates that petitioner has filed

23   several habeas petitions this year. Only the first-filed case, Barton v. Beddick, Case No. 2:19-cv-

24   0148 DMC P, which challenges petitioner’s 1975 conviction for murder and resulting 1976

25
     1
26     This court may take judicial notice of its own records and the records of other courts. See
     United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631
27   F.2d 118, 119 (9th Cir. 1980); see also Fed. R. Evid. 201 (court may take judicial notice of facts
     that are capable of accurate determination by sources whose accuracy cannot reasonably be
28   questioned).
                                                       1
 1   sentence, proceeds on the merits. With the exception of his second-filed petition (Barton v.
 2   Biddick [sic], Case No. 2:19-cv-0465 AC P), which was construed as an amended petition in the
 3   first-filed case, the other habeas cases filed by petitioner that have been reviewed to date were
 4   dismissed as duplicative.2
 5          The court finds the instant habeas petition duplicative of Barton v. Beddick, Case No.
 6   2:19-cv-00148 DMC P, and will dismiss it on that basis. Because the instant petition lacks
 7   coherence, the court declines to construe it as an amended petition in Case No. 2:19-cv-00148
 8   DMC P.
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1. The instant petition for writ of habeas corpus, ECF No. 1, is dismissed as duplicative of
11   Barton v. Beddick, Case No. 2:19-cv-00148 DMC P.
12          2. Petitioner’s motion to proceed in forma pauperis, ECF No. 2, is denied without
13   prejudice as unnecessary.
14          3. The Clerk of Court is directed to close this case.
15   DATED: November 20, 2019
16

17

18

19

20

21

22

23

24

25

26

27
     2
       See Barton v. Biddick, Case No. 2:19-cv-1433 CKD P; Barton v. San Joaquin, Case No. 2:19-
28   1740 CKD; and Barton v. San Joaquin Superior Court, Case No. 2: 19-2262 CKD P.
                                                    2
